MERRITT, Circuit Judge.
The basic question presented on appeal is: what kind of invocations and benedictions, if any, does the Establishment Clause of the First Amendment permit the public schools to conduct at their annual commencement exercises?
The facts are not in dispute and are found in the joint stipulation filed by the parties. The Plainwell Community Schools and the Portage Public Schools are public school districts organized under Michigan law and located in the western part of the state near the City of Kalamazoo. At both the Plainwell High School and Portage Central High School commencements, invocations and benedictions are regularly included in the annual commencement ceremonies. Both commencements are held at outdoor athletic facilities during the evening. Attendance at the commencement ceremonies by graduating seniors is voluntary, and receipt of a diploma is not conditioned upon attendance at the ceremony.
At the Plainwell commencement, the invocation and benediction are delivered by two students. These students are volunteers chosen from a group of honor students. The content of the invocation and benediction is determined by the students.1
At the Portage Central commencement, the content of the ceremony is organized and developed by the graduating seniors. For at least fifteen years they have elected to include an invocation and benediction in the commencement ceremony. The invocation and benediction have been given by local ministers and clergy of various Christian denominations chosen by the senior class representatives.2
In its opinion of May 22, 1985, denying plaintiffs’ motion for a preliminary injunction, the District Court applied the three-prong test of Lemon v. Kurtzman, 403 *1408U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971), to the invocations and benedictions that were at issue in this case. Stein v. Plainwell Community Schools, 610 F.Supp. 43 (W.D.Mich.1985). The District Court concluded that the inclusion of an invocation and benediction in a high school ceremony advanced a secular purpose, did not have the primary effect of advancing religion, and did not foster excessive governmental entanglement with religion. 610 F.Supp. at 50. The Court found that the inclusion of prayer in a commencement ceremony had a purpose that was “partly religious and partly ceremonial,” 610 F.Supp. at 47, and that in the context of the present case, there was no claim that the school district was using the prayers to “proselytize the audience to accept the tenets of any particular faith.” 610 F.Supp. at 48. The District Court adopted the reasoning of this opinion on the injunction when it dismissed plaintiffs’ claims on the merits.
The school boards argue that the limitations on school prayer developed for the classroom under the line of cases beginning with Engel v. Vitale, 370 U.S. 421, 82 S.Ct. 1261, 8 L.Ed.2d 601 (1962) (officially sponsored school prayer invalid), simply do not apply because graduation exercises are only annual occasions of a festive, celebratory nature. They reinforce their argument by pointing out that attendance and participation by the students are not required and that the setting — an auditorium or a football field with parents and friends in attendance — is different from the classroom.
The plaintiffs, citing this same line of Supreme Court school prayer decisions3 as well as a lower court decision prohibiting prayer at commencement exercises,4 argue to the contrary that all invocations and benedictions in the school context that invoke the image of a God or Supreme Being, including all sectarian, Christian, Jewish or other invocations of the deity, violate the First Amendment. They reinforce their argument by pointing out that graduation ceremonies are exercises, like regular school classes, directed at public school children. They contend that the same First Amendment values of liberty of conscience, state neutrality and noninterference with religion that prohibit school prayer should also prohibit such invocations and benedictions at commencement exercises.
From the beginning of the colonial period to the present, American churches have taken their various religious differences seriously, and under the Free Exercise and Establishment clauses taken together, we have generally accepted and settled on an accommodation: The concept of the equal liberty of conscience is our guiding principle. In our national and community life, we can never be sure whether our particular religious, sectarian and moral convictions will be in the majority or the minority. So as a diverse people we have rejected the notion of a confessional state that supports religion in favor of a neutral state designed to foster the most extensive liberty of conscience compatible with a similar or equal liberty for others. To those who act or argue against this principle of equal liberty of conscience on grounds that their duty is to use the state in support of their particular beliefs, we answer that we cannot expect others to accept an inferior liberty. To those who say that the principle of equal liberty of conscience has the effect of rejecting the absolute nature of their religious beliefs, we reply that if any principle can be agreed to, it can only be that of an equal liberty of conscience for all.
Liberty of conscience is limited by the common interest in public order and security. The Supreme Court recently concluded in Marsh v. Chambers, 463 U.S. 783, 786, 103 S.Ct. 3330, 3333, 77 L.Ed.2d 1019 (1983), over the dissent of three members, that individuals may be required to make some accommodation with “the history and tradition of this country.” It is at this *1409boundary between liberty of conscience and public order and tradition that we find ourselves in this case. Admittedly, it is a somewhat inexact boundary that we must survey, and there is room for differences of opinion on the question. Under traditional doctrines of separation of powers and federalism, it is the role of the federal courts, and in the end the Supreme Court, to draw the line.
In Marsh v. Chambers, the Supreme Court, looking primarily to the intent of the framers of the Constitution and historical practice since 1789, id. at 786-792, 103 S.Ct. at 3333-36, upheld “nonsectarian,” id. at 793 n. 14, 103 S.Ct. at 3337 n. 14 “nonproselytizing” legislative invocations that do not “symbolically place the government’s official seal of approval on one religious view,” id. at 792, 103 S.Ct. at 3336 (citation omitted). The Court emphasized that “civil” or secularized invocations are used across the country to open legislative, judicial, and administrative sessions of state legislatures, city councils, courts and other public bodies, as well as by private institutions of all kinds. So long as the invocation or benediction on these public occasions does not go beyond “the American civil religion,”5 so long as it preserves the substance of the principle of equal liberty of conscience, no violation of the Establishment Clause occurs under the reasoning of Marsh. Id. at 793, n. 14, 103 S.Ct. at. 3337 n. 14.
The annual graduation exercises here are analogous to the legislative and judicial sessions referred to in Marsh and should be governed by the same principles. The invocation and benediction at a graduation ceremony serves the “solemnizing” function described by Justice O’Connor in her concurrence in Lynch v. Donnelly.
[S]uch governmental “acknowledgments” of religion as legislative prayers of the type approved in Marsh v. Chambers, government declaration of Thanksgiving as a public holiday, printing of “In God We Trust” on coins, and opening court sessions with “God save the United States and this honorable court” ... serve
the legitimate secular purposes of solemnizing public occasions, expressing confidence in the future, and encouraging the recognition of what is worthy of appreciation in society.
465 U.S. 668, 692-93, 104 S.Ct. 1355, 1369, 79 L.Ed.2d 604 (1984) (O’Connor, J., concurring) (citation omitted).
Like federal, state and local legislative and court sessions throughout the country, there are thousands of public graduation exercises annually. They are frequently memorable occasions for students, parents and friends. To prohibit entirely the tradition of invocations at graduation exercises while sanctioning the tradition of invocations for judges, legislators and public officials does not appear to be a consistent application of the principle of equal liberty of conscience.
Furthermore, unlike classroom prayer, ceremonial invocations and benedictions present less opportunity for religious indoctrination or peer pressure. The potential for coercion in the prayer opportunity was one of the distinctions employed by the Court in Marsh to separate legislative prayer from classroom prayer. 463 U.S. at 792, 103 Ct. at 3336 (citing Tilton v. Richardson, 403 U.S. 672, 686, 91 S.Ct. 2091, 2099, 29 L.Ed.2d 790 (1971), and Abington School Dish v. Schempp, 374 U.S. 203, 290, 83 S.Ct. 1560, 1607, 10 L.Ed.2d 844 (1963) (Brennan, J., concurring)). Although children are obviously attending the ceremony, the public nature of the proceeding and the usual presence of parents act as a buffer against religious coercion. In addition, the graduation context does not implicate the special nature of the teacher-student relationship — a relationship that focuses on the transmission of knowledge and values by an authority figure. Therefore, the prayer in question here should be analyzed under the Marsh standards for ceremonial prayer *1410notwithstanding the fact that a school function is involved.
At the same time, the invocations and benedictions delivered at these occasions should not be framed in language that is unacceptable under Marsh, language that says to some parents and students: we do not recognize your religious beliefs, our beliefs are superior to yours. The invocations and benedictions delivered here do not pass the Marsh test. They are framed and phrased so that they “symbolically place the government’s seal of approval on one religious view” — the Christian view. They employ the language of Christian theology and prayer. Some expressly invoke the name of Jesus as the Savior. They are not the “civil” invocations or benedictions used in public legislative and judicial sessions as described in Marsh.
Accordingly, the judgment of the District Court is reversed and the case is remanded to the District Court for further proceedings and the granting of equitable relief under the test for neutrality established in Marsh v. Chambers, 463 U.S. 783, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983).

. At the June 6, 1985, Plainwell commencement, the text of the invocatory prayer was as follows:
“Heavenly Father, we ask your blessing upon all of us who are gathered here this evening. We thank you for the many gifts you have given us ... the gifts of families, teachers, and friends who care enough to be present with us tonight, and the gifts of knowledge, love, and freedom that have helped us to develop into the people we are. We also thank you for your constant presence in our lives, acknowledged in the words of the philosopher, Kahlil Gibran.
‘Look about you and you shall see God playing with your children. And look in space; you shall see Him walking in the cloud, outstretching His arms in the lightning and descending in rain. You shall see Him smiling in flowers, then rising and waving His hands in trees.’
We pray that your guidance which has helped us reach this important milestone in our lives will continue throughout our future. In closing, I would like to offer this ancient prayer in the name of our graduating class and hope that at least one small part of it will be remembered by each one of us here tonight. ‘Lord, make us instruments of Thy peace; where there is hatred, let us bring love; where there is injury, pardon; where there is doubt, faith; where there is despair, hope; where there is darkness, light; and where there is sadness, joy. O Divine Master, grant that we may not so much seek to be consoled, as to console; to be understood, as to understand; to be loved, as to love; For it is in giving that we receive; it is in pardoning that we are pardoned, and it is in dying that we are born to eternal life.' AMEN”


. At the May 31, 1985, Portage Central commencement, the invocation and the benediction were delivered by a Lutheran minister. The text of the invocation was as follows:
“We thank you for all our gifts, for these young people here this evening, for the gifts of community and school, of minds and exploration and discovery, for your mercy, and for your love and we ask your blessing upon us now and always through Christ our Lord.
AMEN”
At earlier commencement exercises at Portage Central, invocations have included a statement that one must keep Jesus Christ as one’s savior.


. See Abington School Dist. v. Schempp, 374 U.S. 203, 83 S.Ct. 1560, 10 L.Ed.2d 844 (1963); Stone v. Graham, 449 U.S. 39, 101 S.Ct. 192, 66 L.Ed.2d 199 (1980); Wallace v. Jaffree, 472 U.S. 38, 105 S.Ct. 2479, 86 L.Ed.2d 29 (1985).


. Graham v. Central Community School Dist. of Decatur, 608 F.Supp. 531 (S.D.Iowa 1985).


. For an excellent discussion of civil religion as a concept, see Note, Civil Religion and the Establishment Clause, 95 Yale L.J. 1237 (1986). In this Note, Mr. Mirsky traces both the theoretical underpinnings and legal ramifications of civil religion in America.